Citation Nr: 0304994	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  92-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from May 1941 to 
November 1945.  The veteran died in June 1979.  The appellant 
is the veteran's surviving spouse.  

In November 1986, the Board of Veterans' Appeals (Board) 
determined that the cause of the veteran's death was not 
related to an in-service disease or injury or exposure to 
radiation, and denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
That decision was final based on the evidence then of record.  
In July 1992, the appellant again claimed entitlement to 
service connection for the cause of the veteran's death and 
asserted that the cause of his death was related to exposure 
to asbestos while in service.  

In an October 1992 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denied service connection for the cause of the veteran's 
death due to exposure to asbestos.  The appellant perfected 
an appeal of the October 1992 decision.  Thereafter, the 
appellant supplemented her claim by advancing various 
theories of etiology for the veteran's fatal carcinoma of the 
tongue with right cervical metastases, and by submitting 
additional evidence in support of these theories.  

In August 1998, the Board found that new and material 
evidence had not been submitted to reopen the previously and 
finally denied claim.  However, in evaluating the issue of 
new and material evidence, the Board applied a standard 
subsequently found improper by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant appealed the Board's August 1998 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
May 1999 per curiam order, the Court vacated the Board's 
decision and remanded the case to the Board for consideration 
under the more liberal standard for new and material evidence 
established in Hodge.  

In November 1999, the appellant's attorney-representative was 
notified that the appellant's case had been transferred to 
the Board, and that the appellant had 90 days in which to 
submit additional argument and evidence in support of her 
appeal.  In January 2000, the attorney-representative 
requested that the case file be remanded to the RO for 
adjudication of the issue of whether new and material 
evidence has been submitted by applying the standard 
established in Hodge.  The attorney-representative also 
stated that the appellant would submit additional evidence 
and arguments at that time.

Accordingly, in February 2000, the Board remanded this matter 
to the RO for readjudication.  Thereafter, jurisdiction over 
the case was transferred to the RO in Houston, Texas.  

In March 2000, the RO found, in effect, that the new evidence 
was not material and denied the pending application to reopen 
the claim.  In correspondence to the RO later the same month, 
the attorney-representative stated that the previous 
appellate actions, including the Court's order in May 1999, 
specifically permitted the appellant to submit additional 
evidence and argument in this matter prior to issuance of a 
decisional document by the RO.  The attorney-representative 
requested withdrawal of the supplemental statement of the 
case issued in March 2000 and 90 days within which to submit 
additional evidence and argument to the RO.  The attorney-
representative also advised the Board of his claim for relief 
in a letter dated in April 2000.  In a response dated the 
following month, the Board informed the attorney-
representative that in view of the Board's February 2000 
remand, the appellant had the right to submit additional 
evidence and argument to the RO as a matter of right.  

In April 2001, the RO informed the appellant that her appeal 
was being returned to the Board for further appellate 
consideration.  The Board informed the attorney- 
representative of this correspondence in a letter dated April 
20, 2001.  In a letter to the Board dated April 25, 2001, the 
attorney-representative argued that before the RO could 
certify the case to the Board, it had to develop the claim 
for service connection for cause of death based on the 
asserted exposure of the veteran to ionizing radiation in 
accordance with the provisions of 38 C.F.R. § 3.311, as the 
attorney-representative had previously requested.  The 
attorney-representative said that, as far as he knew, the RO 
had not taken the necessary steps to secure the required dose 
estimate and to adjudicate the radiation exposure claim as 
required by the cited regulation.

In further correspondence from the attorney-representative 
dated and received at the Board in May 2001, the attorney-
representative noted that the claim for service connection 
for the cause of death was subject to notice and development 
under the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  In an August 2001 
decision, the Board again remanded the appellant's claim to 
the RO for additional development.  That development has been 
completed and the appellant's claim is again before the 
Board.  


FINDINGS OF FACT

1.  In a final November 1986 decision, the Board denied the 
appellant's claim for service connection for cause of the 
veteran's death. 

2.  The evidence introduced into the record since the 
November 1986 decision is not cumulative and does bear 
directly and substantially upon the specific matter under 
consideration, and is by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's fatal tongue cancer was caused by exposure 
to occupational hazards in service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the appellant's claim of entitlement 
to service connection for cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

2.  The veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the most recent consideration by the RO and 
Board of the issue on appeal, VA amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Wensch v. Principi, 15 Vet 
App 362 (2001).  Since the Board is allowing the appeal at 
issue in this decision, the appellant does not require 
further assistance to substantiate his claim, and the VCAA 
does not apply.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received prior to August 29, 2001. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received before that 
date.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2002). 

The evidence relied upon in the Board's November 1986 
decision included the veteran's service records, service 
medical records, a February 1979 VA medical report, the 
veteran's death certificate, and the appellant's statements.  

The death certificate shows that the veteran died in June 
1979, and that the immediate cause of death was bilateral 
bronchopneumonia of one week's duration, which was caused by 
squamous cell carcinoma of the tongue with right cervical 
metastasis of six month's duration.  The death certificate 
does not indicate that any other conditions contributed to 
cause the veteran's death.

In an April 1946 rating decision service connection was 
granted for the residuals of a left inguinal herniorrhaphy 
and a noncompensable rating assigned.  The rating for the 
herniorrhaphy remained noncompensable throughout the 
veteran's lifetime, and service connection was not granted 
for any other disorders.

The Board found that cancer of the tongue, which had caused 
the veteran's death, was not demonstrated until many years 
after service; that the evidence did not show that the 
veteran was exposed to ionizing radiation during service; 
that the evidence did not show a relationship between cancer 
of the tongue and any incident of service, including the 
claimed trauma or radiation exposure; and that the veteran's 
service-connected disability (the residuals of the 
herniorrhaphy) did not cause or contribute to cause his 
death.

The evidence received subsequent to the Board's November 1986 
decision includes private medical records for March 1964 
through November 1975; VA treatment records; numerous 
treatises on the health hazards of radioactivity, asbestos, 
welding, and the use of radioactive nasopharyngeal implants; 
additional service records; extensive documents from the 
National Archives and the service departments documenting the 
activities of the ships on which the veteran served; 
statements from the Navy Personnel Command and the Navy 
Environmental Health Center Detachment-Naval Dosimetry 
Center; a scientific study of mortality patterns involving 
cancer associated with exposure to metals; a U.S. Navy 
enlisted occupational standard for machinist's mate; 
statements from family members; and the appellant's 
statements.  

A separation document reflects that the veteran had active 
service in the United States Navy from May 1941 to November 
1945; that he held the ratings of apprentice seaman, fireman, 
and machinist; that he attended diver's school on the USS 
Widgeon in addition to welding school at the U.S. Naval 
Repair Base in San Diego; that he served on the USS Medusa 
and the USS ARD-2; and that he was stationed at the Navy 
Repair Base in San Diego, California.  An Abstract of Service 
indicates that he was assigned to the U. S. Naval Training 
Station at San Diego, California, from May to August 1941, to 
the USS Medusa from August 1941 to September 1942, to the USS 
ARD-2 from September 1942 to January 1945, and to the U.S. 
Naval Repair Base at San Diego from January 1945 until his 
separation in November 1945.  

A report of the veteran's separation examination in November 
1945 shows that examination of all body systems, including a 
chest X-ray, revealed no abnormalities other than the 
herniorrhaphy scar.  The service medical records make no 
reference to the veteran having been exposed to asbestos, 
radiation, mustard gas, or Lewisite.  The service medical 
records do not show that the veteran incurred any disease or 
injury involving the tongue.  

A February 1979 VA medical report indicates that the veteran 
was hospitalized in January 1979 due to advanced well-
differentiated squamous cell carcinoma involving the entire 
right tongue, floor of the mouth, and tonsillar fossa.  

The appellant has reported that during his service in the 
Navy, the veteran worked repairing ships, and she claimed 
that while conducting these repairs he was exposed to 
asbestos and other environmental agents.  She also reported 
that he was a diver and did underwater welding.  The 
appellant was not aware of the veteran coming into contact 
with any carcinogenic chemicals other than during service.  
She denied that any of his family members had cancer.  

In support of her claim the appellant has submitted a number 
of treatises and scientific studies.  This evidence documents 
the hazardous effects of exposure to asbestos, radiation, and 
welding.  Exposure to asbestos has been shown to be hazardous 
to health and that large quantities of it have been used in 
the construction of ships for many years.  In addition, 
occupational studies on welding have documented that welders 
are exposed to particulates, gases, radiation, and noise 
created by the welding process.  

Also of record is a study with respect to cancer mortality 
patterns associated with exposure to metals.  The study, 
based on the deaths of white males who were machinists in 
Washington state from 1950 to 1971, reveals eight cases in 
which machinists developed cancer of the tongue, with four of 
those individuals noted as dying from the disease.  The 
conclusion of the study was that machinists, in addition to 
plumbers and structural metal workers, showed excesses for 
cancer of the tongue based on small numbers.  

Accordingly, the Board concludes that the cancer mortality 
study is new because it was not previously of record, and it 
is material because, in readjudication of the appellant's 
claim, the evidence tends to corroborate, along with the 
other evidence of record, the appellant's claim that there 
was a relationship between the veteran's cancer of the tongue 
and his work as a machinist and welder in the U.S. Navy, the 
lack of which was, in part, the reason the claim was 
previously denied by the Board.  As such, the new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is new and 
material, and the claim is reopened.  

Once new and material evidence is received the claim is 
reopened and decided on the merits.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The evidence in favor of the 
appellant's claim includes the medical study reporting a 
higher risk of tongue cancer among machinist, and the clear 
evidence that the veteran served as a welder during service.  
The record also suggests that the veteran did not have post-
service employment as a welder or machinist.  

The evidence of a link between the veteran's service and the 
fatal tongue cancer is not clear-cut.  However, the evidence 
need only be in equipoise for the appellant to prevail.  In 
the Board's opinion the medical study combined with the 
veteran's history places the evidence in equipoise.  
Therefore, service connection for the cause of the veteran's 
death is warranted.


ORDER

New and material evidence has been presented, the claim for 
service connection for cause of the veteran's death is 
reopened.  

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

